94 N.Y.2d 933 (2000)
729 N.E.2d 1151
708 N.Y.S.2d 352
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MICHAEL HILL, Appellant.
Court of Appeals of the State of New York.
Decided April 6, 2000.
*934 Edward J. Nowak, Public Defender of Monroe County, Rochester (Stephen J. Bird of counsel), for appellant.
Howard R. Relin, District Attorney of Monroe County, Rochester (Robert Mastrocola of counsel), for respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT.


*935 OPINION OF THE COURT
On reargument, following remand from the Supreme Court of the United States, order affirmed (New York v Hill, 528 US 110, 120 S Ct 659).